DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/18/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 rejected under 35 USC 103(a)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Applicant argued on the remark that Ronnow in view of Zander discloses receiving, at a blockchain node within the computing system of the first vehicle, a message from a second vehicle within a vicinity of the vehicle.
 	Examiner respectfully disagrees, the newly found prior art receiving, at a node within the computing system (par 0039, a central server)  )of the first vehicle, a message from a second vehicle within a vicinity of the first vehicle, wherein the message from the second vehicle includes information associated with a route currently traveled by the second vehicle (par 0039 a central server may track position data for any number of vehicles equipping on-board devices and alert, i.e. message,  a first vehicle when a second vehicle shares a common route, i.e. a route,, is within a communication range, i.e. a vicinity, or meets other initiation criteria.);  
   	Applicant argued in the remark the determining... whether the second vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the vehicle and the second vehicle.
 	Examiner respectfully disagrees, Verzun discloses determining, via a blockchain operation performed by the blockchain node within the computing system of the first vehicle, whether the second vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the first vehicle and the second vehicle ( par 0005,vehicle-to-vehicle (V2V) networks expand the reach of the Internet to ever corner of the globe. More recently, the advent of digital identity, distributed ledgers, blockchains, global telecommunications,  and 0006 These methods include decentralized applications (dApps), applications operating over peer-to-peer (P2P) networks lacking any network operator, and in the use of smart contracts—cryptographic and blockchain based contracts employed to digitally facilitate, verify, and/or enforce the negotiation or performance of a contract,  wherein the global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network)

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muetzel et al US 2014/0220966 in view of Verzun et al US 2019/0386969.

 	As per claim 1, Muetzel discloses A non-transitory computer-readable medium whose contents, when executed by a computing system of a first vehicle, cause the computing system to perform a method, the method comprising:
 	 receiving, at a node within the computing system (par 0039, a central server)  )of the first vehicle, a message from a second vehicle within a vicinity of the first vehicle, wherein the message from the second vehicle includes information associated with a route currently traveled by the second vehicle (par 0039 a central server may track position data for any number of vehicles equipping on-board devices and alert, i.e. message,  a first vehicle when a second vehicle shares a common route, i.e. a route,, is within a communication range, i.e. a vicinity, or meets other initiation criteria.); 

  	determining by the computing system of the first vehicle, whether the second vehicle is telecommunicating  network that facilitates communications between the first vehicle and the second vehicle( 0039 An on-board device of a first vehicle, e.g., vehicle 305, may determine whether to initiate an interaction, i.e. communicating, with an on-board device of second vehicle, e.g., vehicle 310, according to any number of initiation criteria).
 	and 
 	when the second vehicle is determined to be verified by  the computing-system of the first vehicle based on the information associated with the route currently traveled by the second vehicle ( par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, when the second vehicle is traveling in a divergent or different direction).


 	Muetzel does not disclose determining, via a blockchain operation performed by the blockchain node within the computing system of the first vehicle, whether the second vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the first vehicle and the second vehicle.
 	However,Verzun discloses determining, via a blockchain operation performed by the blockchain node within the computing system of the first vehicle, whether the second vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the first vehicle and the second vehicle ( par 0005,vehicle-to-vehicle (V2V) networks expand the reach of the Internet to ever corner of the globe. More recently, the advent of digital identity, distributed ledgers, blockchains, global telecommunications,  and 0006 These methods include decentralized applications (dApps), applications operating over peer-to-peer (P2P) networks lacking any network operator, and in the use of smart contracts—cryptographic and blockchain based contracts employed to digitally facilitate, verify, and/or enforce the negotiation or performance of a contract,  wherein the global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network)

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

As per claim 2, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, further comprising: Muetzel discloses 
 when the second vehicle is determined not to be verified by the blockchain operation: retrieving route information from other sources (par 0024 on-board device 120 may also retrieve data from any number of external sources ); and 
 performing the action associated with the first vehicle based on the information associated with the route currently traveled by the second vehicle and retrieved from the other sources (par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different direction. As another example, upon entering a communication range, on-board devices may share route information to determine whether the first vehicle and second vehicle share a common route).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).



 As per claim 3, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, further comprising: Muetzel discloses when the second vehicle is determined to not be a trustworthy source of information by the blockchain operation, pausing performance of an action associated with the vehicle based on the information associated with the route currently traveled by the second vehicle until the information is confirmed by an additional source of information ([0039] An on-board device of a first vehicle, e.g., vehicle 305, may determine whether to initiate an interaction with an on-board device of second vehicle, e.g., vehicle 310, according to any number of initiation criteria. In one example, the first on-board device of a first vehicle may detect when a second vehicle with a second on-board device (or a second on-board device sharing common broadcast instructions 128 or installed applications) is within a predetermined communication range. Additionally, the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different direction. As another example, upon entering a communication range, on-board devices may share route information to determine whether the first vehicle and second vehicle share a common route or portion thereof. In another implementation, a central server may track position data for any number of vehicles equipping on-board devices and alert a first vehicle when a second vehicle shares a common route, is within a communication range ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).


 As per claim 4, Muetzel in view of Verzun discloses discloses the non-transitory computer-readable medium of claim 1, Verzun discloses wherein the blockchain node within the computing system of the first vehicle includes a Javascript script that acts as a blockchain agent for the computing system that is configured to operate as a distributed node for the blockchain associated with the telecommunications network ( par 0147 nodes allows them to perform three functions, referred to herein as “name server,” “authority” and “task” functions. The “name server” function entails the management of a dynamic list of the client devices that are connected to the cloud. The “task” function entails the receipt and transmission of the packets as they proceed from node to node through the cloud. The “authority” function entails the determination of the respective routes of the packets through the cloud, e.g., from node A to node B to node C, and the transmission of “command and control” packets to each of the nodes on the route, instructing the node where to send the packet on the “next hop” through the cloud. The packets may be fragmented, i.e., broken up into subpackets that travel over different routes and are united in the destination client device. The packets and subpackets may be scrambled and/or encrypted in accordance with different, state-based algorithms as they pass through a node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 5, Muetzel in view of Verzun discloses  the non-transitory computer-readable medium of claim 1, further comprising: Verzun discloses performing, by the blockchain node within the computing system of the vehicle, a transaction to the blockchain that includes a hash of a previous block in the blockchain, a timestamp for the transaction, and transaction data that identifies the action performed by the first vehicle and information identifying the second vehicle that sent the message (par 0686 the HyperSphere's cryptocurrencies are difficult to counterfeit because they employ the previously described cryptographic hop codes unique to SDNP network operation not observable from the OSI Session, Presentation, or Application Layers 5, 6 and 7. These codes include a combination of HyperContract information (including the hash of the pledge and a timestamp) and their own unique sequence of HyperNode hop codes. Moreover, because of its purely internal coin generation and a cloaked (undisclosed) jury-of-peers, cryptocurrency counterfeiters are unable to match or predict network-generated blockchain content).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 6, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Verzun disclose  wherein determining, via a blockchain operation performed by the blockchain node, whether the second vehicle is verified on a blockchain includes comparing contents of the message received from the second vehicle with contents of previous messages transmitted from the second vehicle and contained by the blockchain (par 0532 ingle-chain blockchain in conventional cryptocurrency, the various trees in the HyperSphere's DyDAG blockchains are ‘individual’ (not communal), with each blockchain having personal or enterprise ownership through an identity-trust-chain. DyDAG blockchains include both transitory (temporary) blockchains (tBCs), i.e. limited—life, ledgers used for contract execution, and perpetual (i.e. permanent) blockchains (BCs) used to immutably record financial transactions and enshrine legal records. Like unitary blockchain implementations, all transactions on DyDAG blockchains are time stamped, immutably chronicling a record of sequential transactions not subject to backdating and revision. Unlike communal unitary public blockchains, however, since each DyDAG blockchain tree is personalized and owned by a different individual or corporate entity, a mechanism is required to interlink transacting blockchains and entities ).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 7, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Verzun discloses wherein determining, via a blockchain operation performed by the blockchain node, whether the second vehicle is verified on a blockchain includes comparing identification information for the second vehicle within contents of the message received from the second vehicle with identification information within contents of previous messages transmitted from the second vehicle and contained by the blockchain ( par 0533  all blockchain-to-blockchain asset transfers are executed through HyperContracts 964. specifying the participants including buyers, sellers, jurors, and alternate jurors. At contract completion all credit-debit transactions are recorded and time stamped as debits on the payor's DyDAG blockchain and as credits on the payee's private blockchain. In the case of public blockchains, the modified DyDAGs are then published on the HyperSphere using pseudonyms to protect the owner's true identity from hackers and thieves. Although these pseudonyms do not reveal an owner's true individual or corporate identity, in criminal investigations or in cases of civil litigation, a pseudonymous blockchain owner is traceable to their true identity).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).


 As per claim 8, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Verzun discloses wherein determining, via a blockchain operation performed by the blockchain node, whether the second vehicle is verified on a blockchain includes determining that the second vehicle is verified when information within the message matches information contained by transactions of the blockchain that are associated with the second vehicle( par 0565 , transactional integrity depends on secure network operation, user authentication, identity-trust-chains, assured HyperContract execution, and verifiable cryptocurrency transactions. Ensuring transaction integrity in the HyperSphere involves several important mechanisms including (i) preventing the creation of fraudulent (fake) cryptocurrency, (ii) preventing blockchain attacks intended to perpetrate double spending and theft, (iii) avoiding destabilization of cryptocurrency value impacting the HyperSphere's utility and cryptoeconomics, and (iv) ensuring expedient transactional processing and resolution.).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 	As per claim 9, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Muetzel discloses wherein the information associated with a route currently traveled by the second vehicle includes information identifying a current traffic condition along the route currently traveled by the second vehicle (par 0039 [0039] An on-board device of a first vehicle, e.g., vehicle 305, may determine whether to initiate an interaction with an on-board device of second vehicle, e.g., vehicle 310, according to any number of initiation criteria. In one example, the first on-board device of a first vehicle may detect when a second vehicle with a second on-board device (or a second on-board device sharing common broadcast instructions 128 or installed applications) is within a predetermined communication range. Additionally, the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different directio ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 10, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Muetzel discloses wherein the first vehicle and the second vehicle are autonomous vehicles, and wherein the information associated with a route currently traveled by the second vehicle includes lane assist information( [0039] An on-board device of a first vehicle, e.g., vehicle 305, may determine whether to initiate an interaction with an on-board device of second vehicle, e.g., vehicle 310, according to any number of initiation criteria. In one example, the first on-board device of a first vehicle may detect when a second vehicle with a second on-board device (or a second on-board device sharing common broadcast instructions 128 or installed applications) is within a predetermined communication range. Additionally, the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different direction ).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).
 	
As per claim 11, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Muetzel discloses wherein the first  vehicle and the second vehicle are autonomous vehicles, and wherein the information associated with a route currently traveled by the second vehicle includes intersection movement assist information ( [0039] An on-board device of a first vehicle, e.g., vehicle 305, may determine whether to initiate an interaction with an on-board device of second vehicle, e.g., vehicle 310, according to any number of initiation criteria. In one example, the first on-board device of a first vehicle may detect when a second vehicle with a second on-board device (or a second on-board device sharing common broadcast instructions 128 or installed applications) is within a predetermined communication range).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 12, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Muetzel discloses wherein the vehicle and the second vehicle are autonomous vehicles, and wherein the information associated with a route currently traveled by the second  vehicle includes left turn assist information (par 0007 [0007] Multiple on-board devices in multiple vehicles may coordinate to provide occupant interactions across one or more of the multiple vehicles. The multiple vehicles may share a common traveling route or be within a common communication range. The on-board devices may implement and display any type of game, activity, interactive video, productivity program, or other display or application supporting interaction between occupants of the multiple vehicles. The on-board devices may receive inputs or communications from occupants in the multiple vehicles).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 13, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Muetzel discloses wherein performing an action associated with the first  vehicle based on the information associated with the route currently traveled by the second vehicle includes causing the second vehicle to decelerate ([0007] Multiple on-board devices in multiple vehicles may coordinate to provide occupant interactions across one or more of the multiple vehicles. The multiple vehicles may share a common traveling route or be within a common communication range. The on-board devices may implement and display any type of game, activity, interactive video, productivity program, or other display or application supporting interaction between occupants of the multiple vehicles. The on-board devices may receive inputs or communications from occupants in the multiple vehicles).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 14, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Muetzel discloses wherein performing an action associated with the first vehicle based on the information associated with the route currently traveled by the second vehicle includes causing the first vehicle to accelerate (par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different direction. As another example, upon entering a communication range, on-board devices may share route information to determine whether the first vehicle and second vehicle share a common route or portion thereof. In another implementation, a central server may track position data for any number of vehicles equipping on-board devices and alert a first vehicle when a second vehicle shares a common route, is within a communication range, or meets other initiation criteria. This may be advantageous where two vehicles happen to be sharing a common route, but the occupants of the vehicle are otherwise unaware that the vehicles are sharing a common route. In one example, vehicles operating automatically, e.g., by drive-by-wire, or vehicles equipped with navigation, may be able to share route information with other vehicles automatically).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 15, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1, Muetzel discloses wherein performing an action associated with the vehicle based on the information associated with the route currently traveled by the second vehicle includes causing the first vehicle to change lanes ( par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different direction. As another example, upon entering a communication range, on-board devices may share route information to determine whether the first vehicle and second vehicle share a common route or portion thereof. In another implementation, a central server may track position data for any number of vehicles equipping on-board devices and alert a first vehicle when a second vehicle shares a common route, is within a communication range, or meets other initiation criteria. This may be advantageous where two vehicles happen to be sharing a common route, but the occupants of the vehicle are otherwise unaware that the vehicles are sharing a common route. In one example, vehicles operating automatically, e.g., by drive-by-wire, or vehicles equipped with navigation, may be able to share route information with other vehicles automatically).
 	
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

As per claim 16, Muetzel in view of Verzun discloses the non-transitory computer-readable medium of claim 1,Ronnow discloses wherein performing an action associated with the first vehicle based on the information associated with the route currently traveled by the second vehicle includes modifying a GPS planned route of travel for the first vehicle ( par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different direction. As another example, upon entering a communication range, on-board devices may share route information to determine whether the first vehicle and second vehicle share a common route or portion thereof. In another implementation, a central server may track position data for any number of vehicles equipping on-board devices and alert a first vehicle when a second vehicle shares a common route, is within a communication range, or meets other initiation criteria. This may be advantageous where two vehicles happen to be sharing a common route, but the occupants of the vehicle are otherwise unaware that the vehicles are sharing a common route. In one example, vehicles operating automatically, e.g., by drive-by-wire, or vehicles equipped with navigation, may be able to share route information with other vehicles automatically).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 17, Muetzel disclose a method performed by a telecommunications network, the method comprising: 
 receiving, at a blockchain node within the computing system (par 0039, a central server)  of the vehicle, a message from another vehicle within a vicinity of the vehicle, wherein the device is not within the vehicle ( par 0039 a central server may track position data for any number of vehicles equipping on-board devices and alert, i.e. message,  a first vehicle when a second vehicle shares a common route, i.e. a route,, is within a communication range, i.e. a vicinity, or meets other initiation criteria); 
determining, via a blockchain operation performed by the blockchain node within the computing system of the vehicle, whether the other vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the vehicle and the other vehicle ( 0039 An on-board device of a first vehicle, e.g., vehicle 305, may determine whether to initiate an interaction, i.e. communicating, with an on-board device of second vehicle, e.g., vehicle 310, according to any number of initiation criteria); and 
when the other vehicle is determined to be verified by the blockchain operation (), performing an action by the computing system of the vehicle based on the message received from the device (par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, when the second vehicle is traveling in a divergent or different direction ).

 	Muetzel does not disclose determining, via a blockchain operation performed by the blockchain node within the computing system of the first vehicle, whether the second vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the first vehicle and the second vehicle.
 	However,Verzun discloses determining, via a blockchain operation performed by the blockchain node within the computing system of the first vehicle, whether the second vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the first vehicle and the second vehicle ( par 0005,vehicle-to-vehicle (V2V) networks expand the reach of the Internet to ever corner of the globe. More recently, the advent of digital identity, distributed ledgers, blockchains, global telecommunications,  and 0006 These methods include decentralized applications (dApps), applications operating over peer-to-peer (P2P) networks lacking any network operator, and in the use of smart contracts—cryptographic and blockchain based contracts employed to digitally facilitate, verify, and/or enforce the negotiation or performance of a contract,  wherein the global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network)

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).


As per claim 18, Muetzel in view of Verzun discloses the method of claim 17, further comprising: Muetzel discloses when the device is determined not to be verified by the blockchain operation: retrieving route information from other sources (par 0024 on-board device 120 may also retrieve data from any number of external sources ); and 
 performing the action associated with the first vehicle based on the information associated with the route currently traveled by the second vehicle and retrieved from the other sources (par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different direction. As another example, upon entering a communication range, on-board devices may share route information to determine whether the first vehicle and second vehicle share a common route).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

 As per claim 19, Muetzel in view of Verzun discloses the method of claim 17, Muetzel discloses wherein the device is a device operating to control travel of vehicles within the vicinity of the vehicle (par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, e.g., to avoid initiating interaction when the second vehicle is traveling in a divergent or different direction. Upon entering a communication range, on-board devices may share route information to determine whether the first vehicle and second vehicle share a common route ).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muetzel et al US 2014/0220966 in view of Verzun et al US 2019/0386969 in view of Avery et al US 2019/0259274.

 As per claim 20, Ronnow discloses a system within a connected area network of an autonomous vehicle, the system comprising: 
 	a node that determines, based on information maintained by a server (par 0039 central server) for a network, whether signals sent to the autonomous vehicle from one or more devices in a vicinity of the autonomous vehicle (par 0039 a central server may track position data for any number of vehicles equipping on-board devices and alert, i.e. message,  a first vehicle when a second vehicle shares a common route, i.e. a route,, is within a communication range, i.e. a vicinity, or meets other initiation criteria ); and 
at least one hardware processor ( par 0044  A processor may be implemented as a microprocessor, microcontroller, application specific integrated circuit (ASIC));
at least one non-transitory memory coupled to the at least one hardware processor and storing instructions, which when executed by the at least one hardware processor, perform a process (par 0044 a processor and/or instructions or programs stored in a memory. Specific components of the disclosed embodiments may include additional or different components. A processor may be implemented as a microprocessor, microcontroller, application specific integrated circuit (ASIC), discrete logic, or a combination of other types of circuits or logic. Similarly, memories may be DRAM, SRAM, Flash, or any other type of memory ), the process comprising:
 performing of an action at the vehicle in response to the signals from the one or more devices when the blockchain node determines ( par 0039 the first on-board device may determine when the second vehicle is within the predetermined communication range for a timing threshold, when the second vehicle is traveling in a divergent or different direction).
Muetzel does not disclose determining, via a blockchain operation performed by the blockchain node within the computing system of the first vehicle, whether the second vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the first vehicle and the second vehicle.
 	However,Verzun discloses determining, via a blockchain operation performed by the blockchain node within the computing system of the first vehicle, whether the second vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the first vehicle and the second vehicle ( par 0005,vehicle-to-vehicle (V2V) networks expand the reach of the Internet to ever corner of the globe. More recently, the advent of digital identity, distributed ledgers, blockchains, global telecommunications,  and 0006 These methods include decentralized applications (dApps), applications operating over peer-to-peer (P2P) networks lacking any network operator, and in the use of smart contracts—cryptographic and blockchain based contracts employed to digitally facilitate, verify, and/or enforce the negotiation or performance of a contract,  wherein the global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network)

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, because doing so would provide improve the integrity and transparency of financial transactions involving secure payments (par 0090).

The combination does not disclose the blockchain determines the vehicle data/signal are trustworthy using the telecommunication network.
 	However, Avery discloses the blockchain determines the vehicle data/signal are trustworthy using the telecommunication network ( fig.2, par 0035 a first node receives data, i.e. signal,  from a second node, the first node could determine whether to trust the second node via conferring with the central authority. Corruption of the central authority, however, may lead to not trustworthy nodes being trusted. And 0071 the connected vehicle network determines whether to trust a source of broadcast data using a distributed public ledger ( blockchain ) , 0072 The connected vehicle network collectively determines and updates a distributed ledger (or database) that includes the unique identifiers of trusted nodes. And 0033 vehicle to vehicle (V2V) networks, vehicle to infrastructure networks (V2I) networks and vehicle to everything V2X , i.e. telecommunication network, vehicle to pedestrian (V2P) networks, and vehicle to everything (V2X) networks.  And 0034 The data from the nodes can be used by other nodes, for example, to control vehicle movement individually or as a group, control traffic signals, and for other reasons. Utilizing data from not trusted nodes, however, may cause a node to act unnecessarily.).
  Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of route sharing between two vehicles of Muetzel, based on the teaching of global telecommunications is expending, determining to facilitates communications, the vehicle to vehicle network of Verzun, based on the teaching of determining the vehicle is trusted source by the blockchain using the vehicle(V2x ) to everything , i.e. telecommunication of Avery, because doing so would identify the trusted vehicle in the blockchain. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496